department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer b ira w ira x ira y ira z company m sum n dear this is in response to your letter of submitted by your authorized representative as supplemented by correspondence dated in page which you request relief under sec_301_9100-3 of the procedure and administration regulations the regu- lations your ruling_request the following facts and representations support taxpayers a and b maintained respectively iras w and to the amount during calendar_year iras x and z also with company m taxpayers a and b’s adjusted gross y individual_retirement_arrangements described in code sec_408 with company m taxpayers a and b respectively converted iras w and y roth iras transferred to iras x and z was sum n married to taxpayer b income for exceeded the limit found at sec_408a b to the iras conversions taxpayers a and b were not advised by their vita preparer that they were ineligible to convert their iras to roth iras additionally taxpayers a and b were unaware of the time limits found in announcements 1994_24_irb_50 1999_44_irb_555 november recharacterizing an amount that had been converted from a traditional_ira to a roth_ira of the internal_revenue_code taxpayer a is however prior date and for taxpayers a and b timely filed their calendar_year federal_income_tax return based on the above you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayers a and b are granted a period not to exceed six months from the date of this ruling letter to recharacterize their roth iras z back to traditional iras iras x and with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in page a recharacterization the ira contribution is treated ag having been made to the transferee ira and not the transferor ira 408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions under sec_408a and section sec_1_408a-5 question and answer-6 of the i t the taxpayer must notify the roth_ira trustee regulations describes how a taxpayer makes the election to recharacterize the ira contribution amount that has been converted from a traditional_ira to roth_ira of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and transfer to recharacterize an a the trustee must make the sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the sec_301_9100-1 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after december regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-3 of the regulations page sec_301_9100-2 not referenced in sec_301_9100-2 the relief requested in this case is sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that reasonably and in good_faith and not prejudice the interests of the government granting relief would the taxpayer acted sec_301_9100-3 of the regulations provides if its request for sec_301_9100-1 that a taxpayer will be deemed to have acted reasonably and in good_faith relief is filed before the failure to make a timely election is discovered by the service inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied upon the written advice of the service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make advise the taxpayer to make if the taxpayer the taxpayer the election ii iv v or if sec_301_9100-3 ii of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement provided that a taxpayer who timely filed his her federal_income_tax return would have until october been converted from a traditional_ira to a roth_ira to recharacterize an amount that had announcement provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount page that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their federal as a result they were eligible for income_tax return relief under either announcement or announcement announcements they are eligible for relief under the provisions of sec_301_9100-3 of the regulations however they missed the deadlines found in said is necessary to determine if therefore it ira w and ira y in this case taxpayers a and b were ineligible to to roth convert their respective iras iras since their adjusted_gross_income exceeded dollar_figure however until they discovered otherwise taxpayers a and b believed that they were eligible to convert to roth iras taxpayers a and b filed this request for sec_301 relief shortly after discovering that they were ineligible to convert ira w and ira y to roth iras calendar_year is not a closed tax_year with respect to your request for relief we believe and that you have acted reasonably and in good that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met faith with respect to making the election to recharacterize your roth iras as traditional iras service has concluded that you have met the requirements of clauses iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize specifically the no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it it may not be used or cited as precedent sec_6110 of the code provides that page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative regarding this letter please contact should you have any concerns t ep ra t2 at sincerely yours auint-f james e holland jr acting manager employee_plans technical enclosures deleted copy of ruling letter notice of intention to disclose
